DETAILED ACTION
Magnetic Sponge Assembly
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,13,17,19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15,16,19 of U.S. Patent No. 11,185,208 B1. 
A comparison of the subject matter of claim 1 of the instant application with the claim 15 of the Patent shows the following:

Instant Application 17/538,436
US Patent No. 11,185,208 B1
A sponge, comprising:
a first material having a first material property;
a second material having a second material property; and
a magnetic button connecting to the first material and to the second material, wherein the magnetic button contains two components which are connected together through snap fit.
A sponge, comprising: 
a first material having a first material property; 
a second material having a second material property; and 
a magnetic disk connecting to the first material and to the second material, wherein the magnetic disk contains two components which are connected together through snap fit.

Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claims 13 and 17 of the instant application with the claim 16 of the Patent shows the following:
Instant Application 17/538,436
US Patent No. 11,185,208 B1
A sponge, comprising:
a first material having a first material property;
a second material having a second material property; and
a magnetic button connecting to the first material and to the second material, wherein the magnetic button contains two components which are connected together.
The sponge of claim 13, wherein the magnetic button contains two components which are connected together by a threaded mechanism.
A sponge, comprising: 
a first material having a first material property; 
a second material having a second material property; and 
a magnetic disk connecting to the first material and to the second material, wherein the magnetic disk contains two components which are connected together by a threaded mechanism.

Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 19 of the instant application with the claim 19 of the Patent shows the following:
Instant Application 17/538,436
US Patent No. 11,185,208 B1
A sponge assembly, comprising:
a sponge comprising:
a top portion;
a bottom portion; and
a magnetic button connecting to the top portion and the bottom portion, the magnetic button having a spool-shaped configuration with an upper section, a lower section, and a middle section; and
a magnetic element that magnetically attaches to the magnetic button.
A sponge assembly, comprising: 
a sponge comprising: a first material having a first material property; a second material having a second material property; and a magnetic disk having a spool-shaped configuration with a top portion, a bottom portion, and a central portion, and is positioned to connect with the first material and with the second material; and a magnetic element, which secures the magnetic disk to a surface.

Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
Allowable Subject Matter
Claims 1-20 would be allowable, if applicant overcomes the Double Patenting rejections set forth above.
The following is an examiner’s statement of reasons: Regarding claims 1, 13 these claims require that the magnetic disc comprises the two components connected through a snap fit and connected together respectively.  These features are not disclosed in the prior art of record.  Therefore, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the prior art of record to include the claimed snap-fit or thread mechanism, in combination with all other claimed limitations. Claim 19 requires, in part, that the sponge comprises a spool-shaped magnetic button (shown at least in Figure 7b-7c of applicant).  The prior art of record, disclosed in the above rejection, fails to explicitly disclose the spool-shaped magnetic button.  Therefore, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the prior art of record to include the claimed and disclosed spool-shaped magnetic disc, in a sponge, in combination with all other claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hacktuber (Youtube video Magnet Sponge Lifehack) discloses method of inserting a magnetic within a sponge.
Ferrell et al. (US 7955683 B1) discloses a towel that has a pocket with magnet positioned within it. 
Gleich (EP3524124A1) discloses a cleaning sponge that magnetizable elements arranged within the body.
Trudeau et al. (US 20140332030 A1) discloses a cleaning device that has magnets embedded within it. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit ttps://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723